DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
(i) an assembly (claim 1, line 10)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
Claim limitation
(i) an assembly (claim 1, line 10) has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
(i) an assembly (claim 1, line 10): figure 20, valve assembly 410, paragraph 0154 of printed publication US 2020/0113374.  If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 21-26 and 33 are rejected under 35 U.S.C. 103 as being obvious over Hatherell (US 2014/0079856) in view of Pappas (US 2019/0300355).
With respect to the limitations of claim 21, Hatherell teaches a container assembly (Fig 13, beverage carbonation system 300, 0124) comprising: a container (Fig 13, container 302, 0128) having a known storage capacity for storing a liquid (Fig 13, liquid 306, 0129); an additive dispensing assembly (Fig 13, flavor chamber 382, pump 350, line 356, line 386, 0129), the additive dispensing assembly dispensing variable, non-zero quantities of one or more additives into the liquid stored in the container (0028, 0030, 0129); one or more vessels that each contain one of the additives (Fig 14, flavor cartridge 393, 0138), of the one or more additives, to be dispensed into the liquid; and a gas dispensing assembly (Fig 13, carbonation chamber 342, 0131), the gas dispensing assembly releasing a gas (Fig 13, carbonator inlet port 330, container inlet valve 326, 0131) into the liquid stored in the container (302), and the gas dispensing assembly including: an onboard gas source (carbonation chamber 342); an assembly (carbonator valve 389, inlet valve 326); and a gas outlet (330), and the assembly controlling flow of gas from the onboard gas source, through the valve assembly, and to the gas outlet so as to output the gas into the liquid (0131); and the assembly, to perform the controlling the flow of gas, is movable between: an open position, in which flow of gas is allowed to flow from the onboard gas tank to the gas outlet (0131, first carbonator valve 391 and carbonation solenoid valve 389 are opened); and a closed position in which the flow of gas is prevented to flow from the onboard gas tank to the gas outlet (0133, first carbonator valve 391 and carbonation solenoid valve 389 are closed to block carbonation); the container assembly further comprising a controller that controls both the assembly to modulate the flow of gas so as to control an amount of gas that is input into the liquid in a gas dispense event, and the additive dispensing assembly (Fig 13, 0134, controller 363 may be configured to open and close the carbonator and solenoid valves, 0129, 0130).
Hatherell discloses the claimed invention except for the controller including a computer processor.  
However, Pappas discloses the controller including a computer processor (Fig 1, controller 18, 0019) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the container assembly of Hatherell having a controller that controls the operation of the gas flow and additive dispensing assembly silent to a computer processor with the controller including a computer processor of Pappas for the purpose of providing a known controller processing configuration that includes a microprocessor circuit having data inputs and control outputs, operating in accordance with computer-readable instructions stored on a computer-readable medium (0019) suitable for controlling the functions of the beverage system, including opening and closing of valves (0012).
With respect to the limitations of claims 22, 23, 24, 25, 26 and 33, Hatherell teaches the gas dispensing assembly including a valve intake pipe (Fig 13, line 357) that provides gas flow from the onboard gas tank (342) to the valve assembly (326) and a valve outlet pipe (Fig 13, pipe section connecting valve 326 to outlet 330) that provides gas flow from the valve assembly to the gas outlet; the gas outlet including a gas one-way valve (valve 326) that prevents the liquid from flowing into the gas dispensing assembly; the container assembly further including a dispense platform (Fig 13, surface of carbonator 304 that matingly engages with container 302) that forms a lower portion of the container, and the gas one-way valve (326) is positioned in the dispense platform; the container assembly further including a dispense platform (Fig 13, surface of carbonator 304 that matingly engages with container 302) that forms a lower portion of the container, and the gas one-way valve (326) is positioned in a raised spout (330) so as to be positioned above the dispense platform; the additive dispensing assembly including an additive one-way valve through which additive is dispensed, from one of the vessels, into the liquid (0136, single container inlet valve 326, alternatively, a second container inlet valve and a second carbonator inlet port), and the container assembly further including a dispense platform at a lower portion of the container (Fig 13, surface of carbonator 304 that matingly engages with container 302), and both the additive one-way valve and the gas one-way are positioned in the dispense platform; the onboard gas tank (342) provided adjacent a housing (Fig 13, housing surrounding cartridge 394, 0141) that houses one of the vessels, and the container assembly further including a lower support platform (Fig 13, top surface of 304) and a bottom support platform (Fig 13, bottom surface of 304), and the onboard gas tank (342) extending between the lower support platform and a bottom support platform, and the housing (housing surrounding cartridge 394) extending between the lower support platform and a bottom support platform.
Claims 27-32 and 35-39 are objected to as being dependent on claim 21.

Claim 34 is rejected under 35 U.S.C. 103 as being obvious over Hatherell (US 2014/0079856) and Pappas (US 2019/0300355) as applied to claims 21 and 33, further in view of Plester (US 5,182,084).
With respect to the limitations of claim 14, Hatherell in view of Pappas discloses the container assembly having an onboard gas tank and housing that is located between the lower support platform and a bottom support platform.  Hatherell discloses the claimed invention except for the onboard gas tank and the housing are in the shape of a cylinder.  However, Plester discloses the onboard gas tank (Figs 1, 1A-C, base 26, CO2 generating cartridge 28, Col 3) and the housing (Figs 1, 1A-C, main body 22, intermediate section 24, Col 3) are in the shape of a cylinder is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the container assembly of Hatherell having a shaped onboard gas tank and housing with the onboard gas tank and the housing are in the shape of a cylinder of Plester for the purpose of providing a known tank and housing having a conventional shape configuration.
Additionally, it would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the container assembly of Hatherell having a rectangular-shaped onboard gas tank and housing to be in the shape of a cylinder, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art (see MPEP 2144.04).

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 21-39 of the instant application are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 1-19 of US Patent 10,512,358.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims  21-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim1-19 of U.S. Patent No. 10,512,358.  Although the claims at issue are not identical, they are not patentably distinct from each other.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745.  The examiner can normally be reached on Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        11/18/2021